DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 7-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0229665; hereinafter “Park”) in view of Lee et al. (US 2016/0048171; hereinafter “Lee”) and Jones et al. (US 10,303,218; hereinafter “Jones”).
Regarding claim 1, Park teaches a display device (1000, Fig. 1), comprising: 
a window (400, Fig. 1); 
a display panel (100, Fig. 1) disposed below the window (100 below 400 as shown in Fig. 1); and 
a cushion layer (200, Fig. 1) disposed below the display panel (200 below 100 as shown in Fig. 1), 
wherein the cushion layer comprises: 
a first binder (same as center portion of 210, Fig. 1); and 
a plurality of rods (same as top and bottom protruding portion of 210, Fig. 1) extending in the cushion layer (see Figs. 1 and 2); 
each of the plurality of rods is connected to the first binder (as shown in Fig. 1 and 2). 
Park does not teach the plurality of rods extending in a thickness direction of the cushion layer. However, Lee teaches a plurality of rods (same as plurality of PR, Figs. 8-11; [0089]) extending in a thickness direction of a cushion layer (L1 or/and L2 can act as a cushion in Figs. 8-10; [0082-0085]: “…first layer L1 may be formed of a material whose elastic modulus is lower than that of the second layer L2…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Park does not teach a second binder spaced apart from the first binder in a thickness direction of the cushion layer; each of the plurality of rods is connected to both the first binder and the second binder. However, Jones teaches a second binder (1512b and/or 1510b, Fig. 15B) spaced apart from a first binder (center portion of 1502b, Fig. 15B) in a thickness direction of a cushion layer (same as 1500b shown in Fig. 15B); each of plurality of rods (top and bottom protrusions of 1502b in Fig. 15B) is connected to both the first binder and the second binder (either directly or indirectly connected to both binders in Fig. 15B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second binder spaced apart from the first binder in a thickness direction of the cushion layer; each of the plurality of rods is connected to both the first binder and the second binder in Park in view of Lee, as taught by Jones, in order to further provide resistance to shear stress in the cushion layer.
Regarding claim 2, Park in view of Lee and Jones teaches the display device of claim 1, and Park further teaches wherein the cushion layer further comprises a filler (220 and/or 230, Fig. 1) disposed in a space between the plurality of rods and the first and second binders (see cropped Fig. 1 below; note that definition of “between” is interpreted the same way as in Applicant’s drawing; also note that second binder was established in above claim 1).

    PNG
    media_image1.png
    322
    593
    media_image1.png
    Greyscale

Regarding claim 3, Park in view of Lee and Jones teaches the display device of claim 2, and Park further teaches wherein each of the plurality of rods has a first elastic modulus (elastic modulus of 210), the filler has a second elastic modulus (elastic modulus of 220 and/or 230), and the first elastic modulus is greater than the second elastic modulus ([0064, 0069]: “… the first adhesion portion 220 has a smaller Young’s modulus that that of the film main body 210…”).
Regarding claim 4, Park in view of Lee and Jones teaches the display device of claim 1. Park does not each of the plurality of rods has a cylindrical shape extending in the thickness direction. However, Lee further teaches each plurality of rods (PR in Figs. 8-11) has a substantially cylindrical shape extending in the thickness direction (Figs. 8-11 show PR to be elongated and circular). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of rods has a cylindrical shape extending in the thickness direction 
Regarding claim 5, Park in view of Lee and Jones teaches the display device of claim 1, and Park further teaches wherein the plurality of rods and the first binder. comprise the same material as each other (center portion of 210 is the same material as top and bottom portions of 210 in Fig. 1).
The modified Park does not teach the second binder comprises the same material. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second binder comprises the same material in Park in view of Lee and Jones, since selecting a known compound to meet requirements is generally recognized as being within the level of ordinary skill in the art (citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this case, selecting the same known compound from the first binder to the second binder provide the same flexibility and allow ease of manufacturing of the display device, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 7, Park in view of Lee and Jones teaches the display device of claim 1, and Park further teaches wherein the display panel comprises a folding portion configured to be folded (as shown in Fig. 3 of Park). 
Park does not explicitly teach a non-folding portion disposed adjacent to the folding portion and configured not to be folded, and the plurality of rods comprises first rods and second rods, the first rods overlap the folding portion on a plane, and the second rods overlap the non-folding portion on the plane. However, Lee teaches a non-folding portion (RA1, Fig. 9) disposed adjacent to a folding portion (FA, Fig. 9) and 
Regarding claim 8, Park in view of Lee and Jones teaches the display device of claim 7. Park does not teach a density of the first rods is less than a density of the second rods. However, Lee teaches a density of first rods is less than a density of second rods (larger PR is arranged less densely when compare to smaller PR as shown in Fig. 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a density of the first rods is less than a density of the second rods in Park in view of Lee and Jones, as taught by Lee, in order to allow the designer to increase or decrease stress relief at a particular location on the display device. Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. 
Regarding claim 9, Park in view of Lee and Jones teaches the display device of claim 7. Lee further teaches the rods size can be different (see large and small PR in Fig. 11 of Lee), but Park in view of Lee does not explicitly teach wherein a size of each of the first rods is less than a size of each of the second rods on the plane. However, Jones teaches a size of each of first rods (1906, Fig. 19A) is less than a size of each of second rods (1904, 1905, Fig. 19A) on a plane (horizontal plane shown in Fig. 19A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a size of each of the first rods is less than a size of each of the second rods on the plane in Park in view of Lee and Jones, as taught by Jones, in order to provide a larger arc radius when bent and also provide stress relief.
Regarding claim 10, Park in view of Lee and Jones teaches the display device of claim 9, and Lee further teaches wherein a density of the first rods is the same as a density of the second rods on the plane (all PR have same density as shown in Figs. 9 and 10 of Lee).
Regarding claim 15, Park in view of Lee and Jones teaches the display device of claim 1. Park does not explicitly teach wherein each of the plurality of rods comprises polyether ether keton (PEEK), polyethylene terephthalate (PET), or polyamide (PA). However, Lee teaches cushion layers (L1 including PR, L2) may be formed of different polymer resin ([0083]), and that the cushion layers comprises polyethylene terephthalate (PET), or polyamide (PA) ([0084]: “…polyamide…”; [0105]: “…polyethyleneterephthalate…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein each of the plurality of rods comprises polyether ether keton (PEEK), polyethylene terephthalate (PET), or polyamide (PA) in Park in view of Lee and Jones, as taught by Lee, in order to choose a material that can reduce stress. Furthermore, it has been held that a selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Selecting a known compound to meet requirements is generally recognized as being within the level of ordinary skill in the art (citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this case, selecting well-known material such as PEEK, PET or PA in order to reduce stress is generally recognized as being within the level of ordinary skill in the art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee and Jones, and further in view of Jang et al. (US 2016/0303843; hereinafter “Jang”).
Regarding claim 14, Park in view of Lee and Jones teaches the display device of claim 1. Park does not teach wherein each of the plurality of rods has an elastic modulus of about 1 GPa or more and about 3 GPa or less. However, Jang teaches a cushion layer (110, Fig. 1) has an elastic modulus of about 100 MPa to about 1000 MPa (1Gpa) ([0049]). Furthermore, it has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, Jang’s about 1GPa overlaps the range of about 1 GPa or more and about 3 GPa or less, and finding this optimum value involves only routine skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein each of the plurality of rods has an elastic modulus of about 1 GPa or more and about 3 GPa or less in Park in view of Lee and Jones, as taught by Jang, in order to release stress and restore the display device when fold and unfold.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee, and further in view of Lee et al. (US 2018/0134007; hereinafter “Lee ‘007”).
Regarding claim 14, Park in view of Lee and Jones teaches the display device of claim 1. Park does not teach wherein each of the plurality of rods has an elastic modulus of about 1 GPa or more and about 3 GPa or less. However, Lee ‘007 teaches In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, Lee ‘007’s range overlaps the range of about 1 GPa or more and about 3 GPa or less, and finding this optimum value involves only routine skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein each of the plurality of rods has an elastic modulus of about 1 GPa or more and about 3 GPa or less in Park in view of Lee and Jones, as taught by Lee ‘007, in order to release stress and restore the display device when fold and unfold.

Allowable Subject Matter
Claims 12, 13, 16, 18 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 12, prior arts do not teach or suggest the combination of the display device of claim 12, in particular, wherein a point overlapping each of the plurality of rods and the binder when viewed on a cross section is disposed between a central portion of each of the plurality of rods in the thickness direction and the display panel, wherein, when the window, the display panel, and the cushion layer are in a folded state, the window is disposed between a first portion of the display panel and a second portion of the display panel, and wherein the first portion of the display panel and the second portion of the display panel face each other in the folded state.
Re claim 13, prior arts do not teach or suggest the combination of the display device of claim 13, in particular, wherein a point overlapping each of the plurality of rods and the binder when viewed on a cross section is disposed at a point farther from the display panel than a central portion of each of the plurality of rods in the thickness direction, and the central portion is disposed between the point and the display panel wherein, when the window, the display panel, and the cushion layer are in a folded state, the display panel is disposed between a first portion of the window and a second portion of the window, and wherein the first portion of the window and the second portion of the window are opposite each other in the folded state.
Re claims 16, 18 and 19, prior arts do not teach or suggest the combination of the display device in claim 16, in particular, a filler having a second elastic modulus less than the first elastic modulus, and disposed in a space extending in a first direction of the cushion layer between the plurality of rods and a second direction of the cushion layer between the plurality of rods, wherein the second direction crosses the first direction, wherein the foldable display panel comprises a folding portion configured to be folded, and a non-folding portion disposed adjacent to the folding portion and configured not to be folded, wherein the plurality of rods comprises first rods and second rods, the first rods overlap the folding portion on a plane, and the second rods overlap the non-folding portion on the plane, and wherein a size of each of the first rods is less than a size of each of the second rods on the plane.

Response to Arguments
Applicant's arguments with respect to claims 1-5, 7-10, 14 and 15 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JAMES WU/Primary Examiner, Art Unit 2841